Title: To George Washington from Major General William Heath, 10 November 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Camp Peeks kill Novr 10th 1779
        
        This will be handed to your Excellency by Capt. Chaffney of Colonel Armands Corps who escorts major Bearmore and the other prisoners taken by Colonel Armand on the Night of the 7th Instant. Bearmore undoubtedly will make his Escape if possible. A Mr Ogilvie is among the prisoners. I am informed that he was taken prisoner Some time in the Year 1777 and admitted on parole by Genl Parsons within the limits of Harrison’s purchase, wch he has Since exceeded and forfeited his parole. I have the honor to be With the greatest respect Your Excellencys Most obedient Servant.
        
          W. Heath
        
      